 Case 2:21-cv-11489-GCS-PTM ECF No. 3, PageID.9 Filed 07/27/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DERRICK LEE SMITH,

            Plaintiff,

       v.                            Case Number 2:21-CV-11489
                                     HON. GEORGE CARAM STEEH
GOOGLE LLC, et. al.,

      Defendants.
_______________________/

                    OPINION AND ORDER SUMMARILY
                  DISMISSING CIVIL RIGHTS COMPLAINT

      This matter is before the Court on plaintiff’s pro se civil rights

complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is an inmate

confined at the Muskegon Correctional Facility in Muskegon, Michigan.

The complaint is dismissed with prejudice, because the complaint fails to

state a claim for relief under 42 U.S.C. § 1983.

                            I. STANDARD OF REVIEW
      Plaintiff has paid the entire filing fee of $350.00, plus the $52.00

administrative fee, rendering inapplicable this Court’s authority to screen

his complaint for frivolity or maliciousness pursuant to a portion of the

Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(e)(2). However, the

Court has an initial and continuing obligation under Fed. R. Civ. P. 12(b)(1)


                                      -1-
 Case 2:21-cv-11489-GCS-PTM ECF No. 3, PageID.10 Filed 07/27/21 Page 2 of 7




to review and dismiss cases in which the Court lacks subject matter

jurisdiction. Because the Court finds that plaintiff’s claims are devoid of

merit or no longer open to discussion, the Court will sua sponte dismiss the

complaint for lack of subject matter jurisdiction.

      A federal district court’s authority to screen and sua sponte dismiss

complaints under 28 U.S.C. § 1915(e)(2) is limited to those prisoner

complaints that are filed in forma pauperis. Benson v. O'Brian, 179 F. 3d

1014, 1015 (6th Cir. 1999). Plaintiff did not file his complaint in this case as

an indigent, but paid the filing fee and did not seek in forma pauperis

status. As a general rule, a district court may not sua sponte dismiss a

complaint where the filing fee has been paid unless the court gives the

plaintiff the opportunity to amend the complaint. Apple v. Glenn, 183 F. 3d

477, 479 (6th Cir. 1999).

      However, a review of a prisoner’s civil rights complaint pursuant to 28

U.S.C. § 1915A is appropriate regardless of whether the prisoner has

sought in forma pauperis status when the claim is brought against a

governmental entity. Benson, 179 F. 3d at 1017. Therefore, if a prisoner’s

complaint seeks relief from a governmental entity, officer, or employee,

Congress has directed that the district court must dismiss it, or any part

thereof, which (a) is frivolous, malicious, or fails to state a claim upon which

                                      -2-
 Case 2:21-cv-11489-GCS-PTM ECF No. 3, PageID.11 Filed 07/27/21 Page 3 of 7




relief can be granted, or (b) seeks monetary relief from a defendant who is

immune from suit for monetary damages. 28 U.S.C. § 1915A.

Furthermore, “a district court may, at any time, sua sponte dismiss a

complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of

the Federal Rules of Civil Procedure when the allegations of a complaint

are totally implausible, attenuated, unsubstantial, frivolous, devoid of merit,

or no longer open to discussion.” Apple v. Glenn, 183 F. 3d at 479 (citing

Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)(citing numerous Supreme

Court cases for the proposition that patently frivolous, attenuated, or

unsubstantial claims divest the district court of jurisdiction)).

      A complaint is frivolous if it lacks an arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also Denton v.

Hernandez, 504 U.S. 25, 32 (1992). “A complaint lacks an arguable basis

in law or fact if it ... is based on legal theories that are indisputably

meritless.” Brown v. Bargery, 207 F. 3d 863, 866 (6th Cir. 2000)(citing

Neitzke, 490 U.S. at 327-28). A complaint fails to state a claim “if it

appears beyond a doubt that the plaintiff can prove no set of facts in

support of his claim that would entitle him to relief.” Brown, 207 F. 3d at

867. Sua sponte dismissal is appropriate if the complaint lacks an arguable




                                       -3-
 Case 2:21-cv-11489-GCS-PTM ECF No. 3, PageID.12 Filed 07/27/21 Page 4 of 7




basis when filed. McGore, 114 F. 3d at 612; Goodell v. Anthony, 157 F.

Supp. 2d 796, 799 (E.D. Mich. 2001).

      A pro se litigant’s complaint is to be construed liberally, Middleton v.

McGinnis, 860 F. Supp. 391, 392 ( E.D. Mich.1994)(citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)); that is, they are held to a “less stringent

standard” than those drafted by attorneys. Haines v. Kerner, 404 U.S. 519,

520 (1972). Such complaints, however, must plead facts sufficient to show

a legal wrong has been committed from which plaintiff may be granted

relief. Fed. R. Civ. P. 12(b); Dekoven v. Bell, 140 F. Supp. 2d 748, 755

(E.D. Mich.2001).

      While a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)(footnote and citations omitted). Stated differently, “a

complaint must contain sufficient factual matter, accepted as true, ‘to state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)(quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to




                                       -4-
 Case 2:21-cv-11489-GCS-PTM ECF No. 3, PageID.13 Filed 07/27/21 Page 5 of 7




draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To establish a prima facie case under 42 U.S.C. § 1983, a civil rights

plaintiff must show that: (1) the defendant acted under color of state law;

and (2) the offending conduct deprived the plaintiff of rights secured by

federal law. Bloch v. Ribar, 156 F. 3d 673, 677 (6th Cir. 1998)(citing Parratt

v. Taylor, 451 U.S. 527, 535 (1981)). “If a plaintiff fails to make a showing

on any essential element of a § 1983 claim, it must fail.” Redding v. St.

Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

                               II. COMPLAINT

      Plaintiff claims that the various defendants have defamed his

character by placing false information about him on various websites

dedicated to exposing “liars, cheaters, or bastards.” Plaintiff also claims

that these defendants have conspired with various defendants working in

the Michigan Department of Corrections (M.D.O.C.) to place false

information on the entry for plaintiff’s convictions on the M.D.O.C.’s

Offender Tracking Information System (OTIS). Plaintiff seeks monetary

damages.




                                     -5-
 Case 2:21-cv-11489-GCS-PTM ECF No. 3, PageID.14 Filed 07/27/21 Page 6 of 7




                                III. DISCUSSION

      Plaintiff claims that the defendants have defamed his character.

“Absent a further injury, such as loss of a government job or loss of a legal

right or status, defamation, by itself, does not constitute a remediable

constitutional claim.” Voyticky v. Vill. of Timberlake, Ohio, 412 F.3d 669,

677 (6th Cir. 2005)(citing Paul v. Davis, 424 U.S. 693, 701–03 (1976);

Mertik v. Blalock, 983 F.2d 1353, 1362 (6th Cir. 1993)).

      Plaintiff does not allege any injury other than being defamed other

than the alleged placement of false information on OTIS. Plaintiff,

however, does not offer any argument as to how the erroneous placement

of the number of convictions on OTIS has adversely affected him. To the

extent that this information may have affected his security level, a prisoner

has no right to be given a particular security level, Olim v. Wakinekona, 461

U.S. 238, 245 (1983); Montanye v. Haymes, 427 U.S. 236, 242 (1976), nor

does a prisoner have a constitutional right to placement in a particular

prison. Hewitt v. Helms, 459 U.S. 460, 468 (1983). The use of false or

inaccurate information to increase a prisoner’s security level thus fails to

state a claim upon which relief can be granted. See Johnson v. CCA-Ne.

Ohio Corr. Ctr. Warden, 21 F. App’x 330, 332–33 (6th Cir. 2001). Plaintiff

is not entitled to relief on his claim.

                                          -6-
 Case 2:21-cv-11489-GCS-PTM ECF No. 3, PageID.15 Filed 07/27/21 Page 7 of 7




                                     IV. ORDER

     Accordingly, it is ORDERED that the complaint (ECF No. 1) is

DISMISSED for failing to state a claim upon which relief can be

granted.

     The Court certifies that any appeal by plaintiff would be frivolous and

not in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369

U.S. 438, 445 (1962).

Dated: July 27, 2021
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                July 27, 2021, by electronic and/or ordinary mail and also on
                Derrick Lee Smith #267009, Muskegon Correctional Facility,
                          2400 S. Sheridan, Muskegon, MI 49442.

                                     s/Leanne Hosking
                                        Deputy Clerk




                                          -7-
